678 S.E.2d 230 (2009)
STATE
v.
Michael Wayne SHERRILL.
No. 246A09.
Supreme Court of North Carolina.
June 15, 2009.
Katherine Jane Allen, Durham, for Sherrill.
Peter S. Gilchrist, III, District Attorney, Clayton Jones, Assistant District Attorney, for State of NC.
The following order has been entered on the motion filed on the 15th day of June 2009 by Defendant for Extension of Time to Prepare Trial Transcript:
"Motion Allowed. Court reporter shall have up to and including the 27th day of August 2009 to prepare and deliver transcript to counsel. By order of the Court in conference this the 15th day of June 2009."